United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.M., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Swedesboro, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-186
Issued: July 24, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 26, 2006 appellant, through counsel, filed a timely appeal of a May 16, 2006
merit decision of an Office of Workers’ Compensation Programs’ hearing representative, finding
that she did not sustain an injury in the performance of duty. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3(d)(2), the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant established that she sustained an injury on December 20,
2004 in the performance of duty, as alleged.
FACTUAL HISTORY
On December 21, 2004 appellant, then a 46-year-old mail handler, filed a traumatic
injury claim alleging that on December 20, 2004 she hurt her hands and shoulders when a tugger
ran into the gaylord she was moving. She indicated that she first received medical treatment on
December 20, 2004 from Dr. Charles M. Bolno, an orthopedic surgeon. In an accompanying

statement dated December 20, 2004, appellant related that she was taking out a gaylord when she
was almost hit by a tug driven by John H. Coxe, Jr., a coworker. A little while later, she was
pulling out another gaylord. Appellant had to find another spot to put it because the original spot
was taken by a coworker, who was unloading equipment from a tugger. She stated that, all of a
sudden, someone ran into her gaylord. Appellant indicated that the jack she was using flew
back, knocking her “right” arm back and injuring her left thumb. When she turned around, she
saw Mr. Coxe laughing. Appellant reported the injury to Myland, a supervisor,1 who stated that
they had to report the alleged injury to Ama Amadhel, a supervisor.
On appellant’s claim form, Mr. Amadhel stated that the alleged injury occurred in the
performance of duty, but it was due to appellant’s misconduct. Appellant failed to observe
safety rules especially in a light traffic way and she did not stop for approaching vehicles.
Mr. Amadhel stated that his knowledge of the facts about the alleged injury did not agree with
appellant’s statement of injury. He related that no available witness verified the alleged injury.
Mr. Amadhel noted that Mr. Coxe had personal conflicts with appellant off and on for about one
year. They were assigned different work areas for this reason.
In a December 20, 2004 narrative statement, Mr. Coxe indicated that, while he was on his
way to the FedEx docks, he sounded his horn. When he made a left into the FedEx docks he
encountered a traffic jam. Mr. Coxe stated that he was unable to pass an individual that was
trying to maneuver a full gaylord in the fire lane. He stopped and waited for 30 to 45 seconds
but nothing moved. Mr. Coxe placed his tug in park, set the brake and sat there. He noticed
appellant trying to maneuver her gaylord into a slot between other gaylords. Mr. Coxe saw
Roger Baris, another tugger, which led him to believe that he was talking to appellant. While he
sat on the tug waiting for her to finish, she turned to him and asked “what is your problem?”
Mr. Coxe stated that she only asked him this question in a harsh tone due to him beeping his horn
earlier to let the person know that he was waiting to get by. He had no idea who was moving the
gaylord and was just using the safety precautions he learned, which required him to sound the
horn upon approaching jams. Mr. Coxe did not respond to appellant given his past history with
her, as she had concocted stories about anything that might get her some attention.
Mr. Coxe indicated that at no time did appellant mention to him or Mr. Baris that she was
struck by anybody at anytime while he was tugging. He further indicated that, after she saw him
on the tug, she became quite upset and yanked the pallet jack out very hard. It became stuck at
an angle, and appellant was unable to get it out on her first try. Mr. Coxe and his union
representative, John Russell, Jr., were later advised by Mr. Amadhel that appellant was almost
hit by Mr. Coxe. Mr. Russell asked Mr. Amadhel several times whether appellant stated that she
was almost hit but not touched in any way. Mr. Amadhel replied that appellant felt it was a close
call, but she was not hit or touched by Mr. Coxe.
Over the course of about an hour, Mr. Coxe saw appellant visiting Emily Gismondi, a
coworker, who had recently lost her tugging privilege due to reckless driving. He did not get
along well with either woman for one reason or another. Mr. Coxe believed that appellant
decided to seek medical attention to initiate an investigation of him as she had done so many
1

The case record does not contain Myland’s last name.

2

times in the past. He wondered whether she and John Wolbert, another coworker, would testify
against him although Mr. Wolbert did not witness the alleged injury. Mr. Coxe stated that the
only witnesses were himself, appellant and Mr. Baris. He denied appellant’s allegation that his
tug hit her. Mr. Coxe stated that many people laughed at him for tugging slowly and safely.
By letter dated January 13, 2005, the Office advised appellant that the evidence submitted
was insufficient to establish her claim. It addressed the factual and medical evidence she needed
to submit to support her claim of injury.
The Office received Dr. Bolno’s December 21, 2004 report. Dr. Bolno provided a history
of the alleged December 20, 2004 incident. He reported his findings on physical examination
which included decreased range of motion of the lumbar spine and left leg and wrist. Appellant
also experienced severe swelling of the left thumb, first metatarsophalangeal joint and
radiocarpal joint. She experienced numbness and paresthesias of the left arm with decreased
sensation over C5, C6 and C4, and C4 nerve distribution and weakness of the biceps and triceps
muscles. Dr. Bolno stated that appellant’s deep tendon reflexes were diminished over the biceps
and triceps reflexes in the left elbow. Appellant also sustained acute traumatic cervical and
lumbar radiculopathy, acute traumatic cervical and lumbar spine sprains and strains, acute
traumatic injury to the radiocarpal joint on the left with possible left navicula fractures and acute
traumatic rotator cuff tear of the left shoulder with traumatic arthritis of the left and right
shoulders. Dr. Bolno’s December 31, 2004 report reiterated his prior statement of injury and
diagnoses that appellant sustained on December 20, 2004.
In a February 5, 2005 narrative statement, appellant indicated that she had problems in
the past with Mr. Coxe. She believed that he purposely hit her by missing her the first time and
then hitting her the second time, noting that she could not prove this contention. Appellant noted
that Mr. Coxe had also hit Mr. Wolbert and a report had been filed regarding this incident. She
stated that she would not have told Mr. Baris and Mr. Coxe that she was hurt when she was
supposed to report to a supervisor first, which she did as of February 8, 2005. Appellant
described the problems she experienced that were associated with not receiving any money for
six weeks and the processing of her claim. She indicated that she had never filed a workers’
compensation claim. Appellant reiterated her prior description of the alleged December 20, 2004
injury. She described her pain symptoms and stated that she went to see her physician on the
next day.
A January 12, 2005 report of Dr. John A. Harding, a Board-certified radiologist, noted
appellant’s complaint of left shoulder pain. Dr. Harding diagnosed probable partial thickness
tear of the humeral attachment of the anterior portion of the supraspinatus.
Dr. Bolno’s February 1, 2005 report provided a history of appellant’s alleged injury. He
reiterated his prior diagnoses and also diagnosed acute traumatic arthritis of the left hand and
wrist with ligamentous injuries of the left thumb. Dr. Bolno opined that the diagnosed
conditions were directly caused by the alleged December 20, 2004 incident.
A February 8, 2005 narrative statement from Mr. Russell, appellant’s coworker, provided
that on December 20, 2005 he was returning to the FedEx docks, when he was called over by
Mr. Amadhel to join him in a discussion with appellant concerning a recent incident. He related

3

that appellant stated that she was placing a gaylord in position when a tug driven by Mr. Coxe
struck another gaylord which caused her gaylord to twist, pushing the hand jack she was using to
twist out of her hand and bend back her thumb. Appellant also stated that Mr. Coxe thought this
was amusing.
In a February 8, 2005 narrative statement, Perry Fiorentino, a union shop steward, related
that he neither had any knowledge nor was he present on the date of appellant’s alleged injury.
He was made aware of the incident after the fact and was not present when any statement was
allegedly made by appellant that she was almost struck.
On January 11, 2005 Dr. Alfio K. Pennisi, a Board-certified radiologist, performed a
magnetic resonance imaging scan of appellant’s cervical spine. He diagnosed moderate
degenerative change and found no evidence of severe cord compression.
Dr. Bolno’s January 10, 2005 form report indicated that on December 20, 2004 appellant
sustained a condition that was illegible and physical restrictions.
By decision dated February 16, 2005, the Office denied appellant’s claim on the grounds
that she did not establish that the claimed employment incident occurred at the time, place and in
the manner alleged. In a letter dated March 5, 2005, appellant, through her attorney, requested
an oral hearing before an Office hearing representative.
A February 28, 2005 report of Dr. Ameilia L.A. Tabuena, a physiatrist, provided a history
of the alleged December 20, 2004 injury. She stated that appellant’s cervical sprain and spastic
torticollis were unresolved. In addition, appellant had a severe left shoulder girdle sprain and
strain with myofascitis of the upper trapezius and supraspinatus muscles. Dr. Tabuena
recommended an electromyogram (EMG) and nerve conduction velocity (NCV) study to rule out
cervical radiculopathy and/or carpal tunnel syndrome. On February 17, 2005 she performed an
EMG and NCV study of appellant’s upper extremity, which was abnormal. Appellant had acute
mild to moderate C6 radiculopathy on the left. There was also evidence of severe carpal tunnel
syndrome of the left wrist and moderate carpal tunnel syndrome of the right wrist.
Appellant submitted several reports from Dr. Bolno. In a January 10, 2005 narrative
report, Dr. Bolno stated that appellant sustained a bulging disc of the cervical spine and possible
herniated discs and rotator cuff tear of the left shoulder with acute tendinitis. He opined that the
diagnosed conditions were directly caused by the December 20, 2004 alleged work injury when
appellant was struck by someone driving a tug which caused her jack/gaylord to strike her left
shoulder, hand and wrist and cervical spine.
Dr. Bolno’s January 14 and 20, February 1 and 15, March 2 and 15, April 12, May 12
and June 2, 2005 reports found that appellant sustained acute traumatic arthritis of the left wrist
and thumb with possible navicular fracture, ligamentous injuries to the left thumb including
Games Keepers thumb, acute traumatic disc protrusion of the cervical spine with post-traumatic
carpal tunnel syndrome of both hands and wrists, acute traumatic herniated disc of the cervical
spine, acute labral trauma acute traumatic disc protrusion at C6-7 and acute bulging discs at C4-5
and C5-6. He opined that appellant’s conditions were caused by the alleged December 20, 2004
employment incident and that she remained totally disabled due to these conditions.

4

In an addendum report dated February 1, 2005, Dr. Bolno stated that a cast was removed
from appellant’s left hand and wrist on that date. He opined that her recovery remained at a
stand still and she remained totally disabled even though her pain had improved.
By letter dated December 14, 2005, Dr. Bolno stated that appellant continued to suffer
persistent pain due to the employment-related trauma she sustained to her cervical spine and left
shoulder, hand and wrist on December 20, 2004. He further stated that her condition had
improved and an attempt would be made to return her to full-duty work status. Dr. Bolno
indicated that, since her work-related conditions had not fully resolved, she may require
additional studies and treatment in the future.
At the March 1, 2006 hearing, appellant described a gaylord.2 She testified that earlier in
the night of December 20, 2004 she was moving a gaylord and Mr. Coxe almost hit her. The
second time appellant was dropping off the gaylord and his tugger was in front of her. She was
waiting for him to unload his equipment when all of a sudden she was holding onto the hand jack
and her “left” hand went flying. Appellant did not see who was driving the tugger but assumed it
was Mr. Coxe because no one else was around. She also testified about the previous problems
she had with Mr. Coxe which included him chiding her that she was too small to perform her
work duties. Appellant stated that he was instructed to stay away from her, although he
continued to speak to her. She never said anything to him. Appellant testified that she
immediately informed a supervisor, whose first name was Myland, about the alleged injury. She
told him that Mr. Coxe hit her with a tug. He sought Mr. Amadhel and appellant told him about
the alleged injury. Appellant described her symptoms and stated that she finished her tour of
duty on December 20, 2004.
She sought medical treatment from Dr. Bolno on
December 21, 2004.
By decision dated
February 16, 2005 decision.
to establish that the claimed
alleged and that appellant
employment incident.

May 16, 2006, an Office hearing representative affirmed the
The hearing representative found the evidence of record insufficient
employment incident occurred at the time, place and in the manner
sustained a medical condition causally related to the alleged
LEGAL PRECEDENT

An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an employee of the United States within the meaning of the Act; that the claim was
filed within the applicable time limitation; that an injury was sustained while in the performance
of duty as alleged; and that any disability and/or specific condition for which compensation is
claimed are causally related to the employment injury.4 These are the essential elements of each
2

Appellant testified that a gaylord was six feet tall and three or four feet wide. It sat on a pallet and she used a
hand jack to move it. The hand jack had two forks and each one went under each side of the pallet. Appellant used
the hand jack to pick the pallet off the floor which made it easier to pull it.
3

5 U.S.C. §§ 8101-8193.

4

Anthony P. Silva, 55 ECAB 179 (2003).

5

and every compensation claim regardless of whether the claim is predicated on a traumatic injury
or an occupational disease.5
To determine whether an employee sustained a traumatic injury in the performance of
duty, the Office must determine whether fact of injury is established. First, an employee has the
burden of demonstrating the occurrence of an injury at the time, place and in the manner alleged,
by a preponderance of the reliable, probative and substantial evidence.6 Second, the employee
must submit sufficient evidence, generally only in the form of medical evidence, to establish a
causal relationship between the employment incident and the alleged disability and/or condition
for which compensation is claimed.7 An employee may establish that the employment incident
occurred as alleged, but fail to show that his or her disability and/or condition relates to the
employment incident.8
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.9 An injury
does not have to be confirmed by eyewitnesses in order to establish that an employee sustained
an injury in the performance of duty, but the employee’s statements must be consistent with the
surrounding facts and circumstances and his or her subsequent course of action.10 An employee
has not met his or her burden of proof in establishing the occurrence of an injury when there are
such inconsistencies in the evidence as to cast serious doubt upon the validity of the claim.11
Such circumstances as late notification of injury, lack of confirmation of injury, continuing to
work without apparent difficulty following the alleged injury and failure to obtain medical
treatment may, if otherwise unexplained, cast doubt on an employee’s statements in determining
whether a prima facie case has been established.12 However, an employee’s statement regarding
the occurrence of an employment incident is of great probative force and will stand unless
refuted by strong or persuasive evidence.13

5

See Ellen L. Noble, 55 ECAB 530 (2004).

6

Delphyne L. Glover, 51 ECAB 146 (1999).

7

Gary J. Watling, 52 ECAB 278 (2001); Shirley A. Temple, 48 ECAB 404, 407 (1997).

8

Id.

9

See Louise F. Garnett, 47 ECAB 639 (1996).

10

See Betty J. Smith, 54 ECAB 174 (2002).

11

Id.

12

Linda S. Christian, 46 ECAB 598 (1995).

13

Gregory J. Reser, 57 ECAB ___ (Docket No. 05-1674, issued December 15, 2005).

6

ANALYSIS
Appellant alleged that she sustained an injury to her hands and shoulders in the
performance of duty on December 20, 2004. The Office denied her claim after finding that she
did not demonstrate that the specific event occurred at the time, place and in the manner
described.
The initial question presented is whether appellant has established that the December 20,
2004 employment incident occurred as alleged. An injury does not have to be confirmed by
eyewitnesses in order to establish that an employee sustained an injury in the performance of
duty, but the employee’s statement must be consistent with the surrounding facts and
circumstances and her subsequent course of action.14 An employee has not met her burden of
proof when there are inconsistencies in the evidence sufficient to cast serious doubt on the
validity of her claim.15
The Board finds that appellant has not established that the employment incident occurred
on December 20, 2004, as alleged. She attributed the onset of the pain in her hands and
shoulders on December 20, 2004 to her gaylord being hit by a tugger driven by a coworker,
Mr. Coxe. Appellant, however, failed to provide a consistent history of injury. She alleged in
her December 20, 2004 narrative statement, that when she was hit by a tugger the hand jack she
was using flew back, knocking her “right” arm back and injuring her left thumb. At the March 1,
2006 hearing, appellant testified that her “left” hand was flung back after her gaylord was hit by
Mr. Coxe’s tugger.
Although appellant contended that Mr. Coxe hit her gaylord, she testified that she did not
see who was driving the tugger and only assumed it was Mr. Coxe because no one else was
around at the time. Mr. Coxe denied hitting appellant’s gaylord with his tugger. He stated that
his coworkers teased him for tugging slowly and safely. Mr. Coxe further stated that he and
appellant did not get along, noting that she had concocted stories about him and had him
investigated. Mr. Amadhel, a supervisor, also stated that appellant and Mr. Coxe had personal
conflicts with one another for about one year and that they were assigned to different work areas
for this reason.
Mr. Amadhel contended that the alleged injury occurred due to appellant’s misconduct as
she failed to observe safety rules and to stop for approaching vehicles. In addition, he contended
that she failed to submit a witness statement to corroborate her statement of injury. A coworker,
Mr. Russell, stated that appellant related to him and Mr. Amadhel on December 20, 2005 that she
sustained a thumb injury when Mr. Coxe struck her gaylord with his tugger. However,
Mr. Russell did not witness the alleged incident and did not provide additional relevant detail.
Further, Mr. Fiorentino, a union steward, specifically stated that he did not have any knowledge
of or witness the alleged incident. He related that he only became aware of the alleged incident
after it occurred.

14

See Betty J. Smith, supra note 10.

15

See Linda S. Christian, supra note 12.

7

Under the circumstances in this case, the Board finds that there are sufficient
inconsistencies in the evidence that cast doubt as to whether an incident occurred as alleged.
Accordingly, the Board finds that appellant has not substantiated that the December 20, 2004
employment incident occurred as alleged and, therefore, has not established that she sustained an
injury in the performance of duty. As she has not established the factual aspect of her claim, it is
not necessary for the Board to consider the medical evidence of record.16
CONCLUSION
The Board finds that appellant has not established that she sustained an injury on
December 20, 2004 in the performance of duty, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the May 16, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 24, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

16

Alvin V. Gadd, 57 ECAB ___ (Docket No. 05-1596, issued October 25, 2005).

8

